Order entered December 31, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00341-CV

                   IN RE FOREX CAPITAL MARKETS, LLC, Relator

                                                V.

                            KELLY M. CRAWFORD, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00075-2014

                                          ORDER
       In accordance with this Court’s opinion of this date, we DENY Relator Forex Capital
Markets, LLC’s petition for writ of mandamus.

       We ORDER real party in interest Kelly M. Crawford recover his costs of this proceeding
from relator Forex Capital Markets.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE